Loan No.:

1910059-0005



 

 

 

PROMISSORY NOTE

 

$4,000,000.00

 

 

May 16, 2001

 

FOR VALUE RECEIVED, GOTTSCHALKS INC., a Delaware corporation ( "Maker"),
promises to pay to the order of HELLER FINANCIAL LEASING, INC., a Delaware
corporation (together with any holder of this Note, Payee"), at its office
located at 500 West Monroe Street, Chicago, Illinois 60661, or at such other
place as Payee may from time to time designate, the principal sum of
$4,000,000.00, together with interest thereon at a rate per annum equal to the
Base Rate (hereafter defined), plus three percent (3.00%), payable in sixty (60)
consecutive monthly installments of principal plus interest commencing July 1,
2001, and continuing on the same day of each consecutive calendar month
thereafter until this Note is fully paid. The first fifty-nine (59) such monthly
installments shall each be in the principal amount of $66,666.67, plus accrued
interest, and the final monthly installment shall be in the amount of the entire
then outstanding principal balance hereunder, plus all accrued and unpaid
interest, charges and other amounts owing hereunder or under the Security
Agreement (defined below). All payments shall be applied first to interest and
then to principal. Interest shall be computed on the basis of a 360-day year and
charged for the actual number of days elapsed. Maker shall make an interest only
initial payment on June 1, 2001, of all accrued interest from the date of this
Note through May 31, 2001.

For purposes of this Note, the term "Base Rate" means, for each calendar month,
a rate of interest per annum equal to:

(a) the offered rate for deposits in U.S. dollars in an amount comparable to the
then outstanding principal balance hereunder in the London interbank market for
the relevant month that is published by the British Bankers' Association and
which appears on Telerate Page 3750, or any other source utilized by Payee, as
of 11:00 a.m. (London time) on the day which is two (2) Business Days prior to
the first day of the relevant month or, if for any reason such a rate is not
published by the British Bankers' Association on Telerate or any other source
utilized by Payee, the rate per annum equal to the average rate (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which Payee determines
that U.S. dollars in an amount comparable to the then outstanding principal
balance hereunder are being offered to prime banks for the relevant month at
approximately 11:00 a.m. (London time) on the day which is two (2) Business Days
prior to the first day of the relevant month for settlement in immediately
available funds by leading banks in the London interbank market selected by
Payee; divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) Business Days prior to the beginning of the relevant month
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other governmental authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of such Board) which
are required to be maintained by a member bank of the Federal Reserve System;
such rate to be rounded upward to the next whole multiple of one-sixteenth of
one percent (.0625%).

For the initial funding month (or any fraction thereof) under this Note, the
interest rate hereunder shall be the Base Rate in effect on the day of funding,
plus three percent (3%).

It is the intent of the parties to comply strictly with applicable usury laws.
Notwithstanding anything herein to the contrary, in no event shall interest
contracted for, taken, charged, reserved or received hereunder ever exceed the
highest non-usurious interest permitted under applicable law and if any such
excess interest is taken, received or collected, then such excess shall be
deemed the result of a mathematical error and shall be applied as a reduction of
principal and any remainder refunded to the Maker.

This Note is secured by the collateral described in the Security Agreement dated
July 24, 2000, between Maker and Payee (the "Security Agreement"), the
collateral described in the

Leasehold Deed Of Trust, Security Agreement, Assignment Of Leases And Rents, And
Fixture Filing of dated May 16, 2001, granted by Maker to First American Title
Guaranty Company for the benefit of Payee, the collateral described in the
Security Agreement dated December 16, 1994, between Maker and Payee (the
"Hanford Security Agreement"), the collateral described in the Security
Agreement dated September 30, 1996, between Maker and Payee (the "SLO Security
Agreement"), the collateral described in the Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Filing recorded on December 16, 1994
in the Official Records of Kings County, California, as Instrument No. 9424303
(the "Hanford Deed of Trust") and the collateral described in Deed of Trust,
Security Agreement, Assignment of Leases and Rents and Fixture Filing recorded
on October 1, 1996, in the Official Records of San Luis Obispo County,
California, as Instrument No. 1996-049244 and amended by that certain Amendment
to Deed of Trust recorded July 30, 1999 in the Official Records of San Luis
Obispo County, California, as Instrument No. 1999-055875 (the "SLO Deed of
Trust;" and together with the Security Agreement, the Hanford Security
Agreement, the SLO Security Agreement, the Hanford Deed of Trust and all related
documents and instruments, all as amended and/or modified as of the date hereof,
the "Loan Documents") to which reference is made for a statement of the nature
and extent of protection and security afforded, certain rights of Payee and
certain rights and obligations of Maker.



Maker may not prepay all or any part of principal outstanding under this Note
prior to its stated maturity except strictly in accordance with the terms of
Section 3 of the Security Agreement.

Time is of the essence hereof. If payment of any installment or any other sum
due under this Note or the Loan Documents is not paid when due, Maker agrees to
pay a late charge equal to the lesser of (i) five cents per dollar on, and in
addition to, the amount of each such payment, or (ii) the maximum amount Payee
is permitted to charge by law. In the event of the occurrence of an Event of
Default (as defined in the Security Agreement), then the entire unpaid principal
balance hereof with accrued and unpaid interest thereon, together with all other
sums payable under this Note or the Loan Documents, shall, at the option of
Payee and without notice or demand, become immediately due and payable, such
accelerated balance bearing interest until paid at the rate of three percent
(3%) per annum above the then otherwise applicable interest rate hereunder.

Maker and all endorsers, guarantors or any others who may at any time become
liable for the payment hereof hereby consent to any and all extensions of time,
renewals, waivers and modifications of, and substitutions or release of security
or of any party primarily or secondarily liable on, or with respect to, this
Note or any of the Loan Documents or any of the terms and provisions thereof
that may be made, granted or consented to by Payee, and agree that suit may be
brought and maintained against any one or more of them, at the election of
Payee, without joinder of the others as parties thereto, and that Payee shall
not be required to first foreclose, proceed against, or exhaust any security
herefor, in order to enforce payment of this Note by any one or more of them.
Maker and all endorsers, guarantors or any others who may at any time become
liable for the payment hereof hereby severally waive presentment, demand for
payment, notice of nonpayment, protest, notice of protest, notice of dishonor,
and all other notices in connection with this Note, filing of suit and diligence
in collecting this Note or enforcing any of the security herefor, and, without
limiting any provision of any of the Loan Documents, agree to pay, if permitted
by law, all expenses incurred in collection, including reasonable attorneys'
fees, and hereby waive all benefits of valuation, appraisement and exemption
laws.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. AT PAYEE'S ELECTION AND WITHOUT LIMITING PAYEE'S RIGHT TO
COMMENCE AN ACTION IN ANY OTHER JURISDICTION, MAKER HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY COURT (FEDERAL, STATE OR LOCAL) HAVING
SITUS WITHIN THE STATE OF ILLINOIS, EXPRESSLY WAIVES PERSONAL SERVICE OF PROCESS
AND CONSENTS TO SERVICE BY CERTIFIED MAIL, POSTAGE PREPAID, DIRECTED TO THE LAST
KNOWN ADDRESS OF MAKER, WHICH SERVICE SHALL BE DEEMED COMPLETED WITHIN TEN DAYS
AFTER THE DATE OF MAILING THEREOF.

MAKER HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS NOTE. THIS WAIVER IS INFORMED AND FREELY MADE.
MAKER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT PAYEE HAS ALREADY RELIED ON THE WAIVER IN MAKING THE
LOAN EVIDENCED BY THIS NOTE, AND THAT PAYEE WILL CONTINUE TO RELY ON THE WAIVER
IN ITS RELATED FUTURE DEALINGS. MAKER FURTHER WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

WITNESS / ATTEST

 



GOTTSCHALKS INC., a Delaware corporation

 

By:/s/ Michael S. Geele
Name: Michael S. Geele


Title: Senior Vice President and Chief Financial Officer




--------------------------------------------------------------------------------


